DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  
In instant claim 23, the limitation “polysaccharide material(s)” should be amended to recite “polysaccharide material” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the polysaccharide material has a degree of substitution (D.S.) between about zero and about 3”.  This limitation renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of “about zero”.  It is unclear what numerical values are covered by “about zero”.  The examiner suggests that the limitation should be amended to recite “wherein the polysaccharide material has a degree of substitution (D.S.) between zero and about 3”.  Appropriate correction and/or clarification is required.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “the polysaccharide material comprises between about 0.01% and about 40% by weight of the first solid composition”.  This limitation renders the claim vague and indefinite, since claim 21, from which claim 31 depends from, requires the polysaccharide material to comprises less than about 20% by weight of the first solid phase.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Besse et al, US 2013/0130964.
Besse et al, US 2013/0130964, discloses a cleaning composition comprising 1-20% by weight of a carboxymethyl carbohydrate polymer, 20-85% by weight of sodium carbonate, 2-50% by weight of water, less than 40% by weight of a builder, and 0.5-10% by weight of a surfactant, wherein the composition forms a hydrate solid and has a pH of at least 8 (see abstract and paragraphs 7, 8 and 21).  It is further taught by Besse et al that suitable surfactants include nonionic surfactants (see paragraphs 24-26), and that the composition additionally contains chelating agents (see paragraph 34), bleaching agents (see paragraph 43), fragrances and dyes (see paragraphs 55-56), and thickeners, such as xanthan (see paragraphs 57-62).  Besse et al further discloses that 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 21-40 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Silvernail et al, US 2014/0053876.
Silvernail et al, US 2014/0053876, discloses a freestanding, homogenous detergent composition not requiring an automated dispenser comprising at least one cellulosic material, water, at least one active ingredient, and optionally, at least one saccharide, wherein the composition is provided in a dishwashing machine with at least one wash cycle and at least one rinse cycle (see Title and Abstract, and paragraphs 5-6).  It is further taught by Silvernail et al that the composition is in the form of a solid block or tablet (see paragraph 12), that suitable cellulosic materials include carboxymethylcellulose in an amount of about 10% by weight (see paragraphs 14-15), that suitable active ingredients include corrosion inhibitors and anti-scale agents (see paragraph 18), that the composition additionally contains sodium carbonate in an 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,331.  Although the U.S. Patent No. 10,851,331 claims a similar homogenous solid controlled release composition comprising a carbonate alkalinity source, 1-20% by weight of a polysaccharide, such as carboxymethyl cellulose and xanthan, a nonionic surfactant, and adjunct ingredients, wherein the composition is used to wash dishes (see claims 1-20 of U.S. Patent No. 10,851,331), as required in the instant claims.  Therefore, instant claims 21-40 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,851,331.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-21 of copending Application No. 16/948,616 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/948,616 claims a similar solid alkaline detergent comprising a carbonate, a modified gum-based polysaccharide, an amphoteric polymer, an alcohol alkoxylate nonionic surfactant, a builder, a water conditioning polymer, and adjunct ingredients (see claims 1-2 and 4-21 of copending Application No. 16/948,616), as required in the instant claims.  Therefore, instant claims 21-40 are an obvious formulation in view of claims 1-2 and 4-21 of copending Application No. 16/948,616.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 2, 2021